Order denying a motion for an examination before trial unanimously reversed on the facts and the law and in the exercise of discretion, and the motion is granted, with costs to the appellants. The action is for professional services rendered in a matrimonial matter, in which the plaintiffs represented Mrs. Doyle and the witness represented Mr. Doyle. The complaint alleges that the husband agreed to pay the plaintiffs' fees. From the papers it appears that the plaintiffs never personally met with the husband but conducted all negotiations for the payment of their fees with the attorney sought to be examined. Upon these facts there is a sufficient showing of special circumstances to permit examination of an attorney employed by an adverse party (Matter of Gottfried v. Gottfried Baking Go., 4 A D 2d 1031). If any privilege is claimed, it may be asserted on the examination. {Blum Paper Box Go. v. Kalner, 277 App. Div. 760.) Settle order fixing date for examination to proceed. Concur — Breitel, J. P., Rabin, M. M. Frank, Valente and ’Stevens, JJ.